UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2010 [] Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-27545 QUICK-MED TECHNOLOGIES, INC. (Name of issuer in its charter) Nevada 65-0797243 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) treet, Gainesville, Florida 32601 (Address of principal executive offices) (Zip code) Registrant's telephone number: (888) 835-2211 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, $.0001 par value Securities registered under Section 12(g) of the Exchange Act: Title of Class Common Stock, $.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes No X The aggregate market value of the common equity stock held by non-affiliates, computed by reference to the average bid and asked prices of such stock as ofDecember 31, 2009, was approximately $6,434,205. The number of shares outstanding of the issuer's common equity as ofSeptember 23, 2010 was 31,357,297. Documents Incorporated by Reference None QUICK-MED TECHNOLOGIES, INC. ANNUAL REPORT ON FORM 10-K For the Year Ended June 30, 2010 INDEX PART I Page Item 1. Business 1 Item 1A. Risk Factors 13 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4.
